Case 19-13448-VFP              Doc 1223      Filed 01/07/20 Entered 01/07/20 20:01:25                      Desc Main
                                            Document     Page 1 of 3



 LOWENSTEIN SANDLER LLP
 Michael S. Etkin, Esq.
 Wojciech F. Jung, Esq.
 Michael Savetsky, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Liquidating Debtors

                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY


       In re:                                                  Chapter 11

                                                               Case No. 19-13448 (VFP)
       Tri Harbor Holdings Corporation (f/k/a
       Aceto Corporation), et al.,1                            (Jointly Administered)

                                                               Hearing Date: January 28, 2020 at 10:00 a.m. (ET)
                          Liquidating Debtors.                 Objection Deadline: January 21, 2020 at 4:00 p.m. (ET)



            NOTICE OF LIQUIDATING DEBTORS’ MOTION FOR ENTRY OF AN
           ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN KAVOD
          PHARMACEUTICALS LLC AND LONZA SALES AG PURSUANT TO RULE
             9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

            PLEASE TAKE NOTICE that on January 28, 2020 at 10:00 a.m. (ET), or as soon
 thereafter as counsel may be heard, the above-captioned liquidating debtors (collectively, the

 “Liquidating Debtors”), by and through their undersigned counsel, shall move (the “Motion”)2
 before the Honorable Vincent F. Papalia, United States Bankruptcy Judge, in courtroom #3B of the

 United States Bankruptcy Court for the District of New Jersey, Martin Luther King Jr. Federal

 1
   The Liquidating Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
 number are as follows: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation) (0520); Tri Harbor Chemical
 Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948);
 Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634); Kavod Pharmaceuticals LLC (f/k/a Rising
 Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod Health LLC (f/k/a Rising Health, LLC)
 (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK Pharmaceuticals LLC (f/k/a PACK
 Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).

 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

 25441/53
 01/07/2020 205550062.1
Case 19-13448-VFP        Doc 1223    Filed 01/07/20 Entered 01/07/20 20:01:25               Desc Main
                                    Document     Page 2 of 3



 Building, 50 Walnut Street, Third Floor, Newark, New Jersey 07102, for entry of an order,

 substantially in the form submitted herewith, approving that certain Settlement Agreement by and

 among Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising

 Pharmaceuticals, Inc.) and Lonza Sales AG, a copy of which is attached to the Motion as Exhibit

 A.

        PLEASE TAKE FURTHER NOTICE that the Liquidating Debtors shall rely upon the

 arguments set forth in the Motion in support of the relief requested therein. No brief is necessary

 as no novel issues of fact or law are presented by the Motion. A proposed form of order is also

 submitted herewith.

        PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be filed

 with the Clerk of the Bankruptcy Court together with proof of service thereof, and served so as to

 be actually received by no later than January 21, 2020 at 4:00 p.m. (ET), by counsel to the
 Liquidating Debtors, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, New Jersey

 07068, Attn.: Wojciech F. Jung, Esq. and Michael Savetsky, Esq.

        PLEASE TAKE FURTHER NOTICE that objections to the Motion, if any, must: (a)

 be in writing; (b) comply with the Bankruptcy Rules, the Local Rules of the United States

 Bankruptcy Court for the District of New Jersey, and other case management rules or orders of

 the Bankruptcy Court; and (c) state with particularity the legal and factual basis for the objection.

        PLEASE TAKE FURTHER NOTICE that unless an objection to the Motion is timely

 filed and served in accordance with this notice, it may not be considered by the Bankruptcy

 Court. In the event no objections are filed, the relief requested in the Motion may be granted

 without a hearing. Oral argument is requested only in the event an objection is filed.




                                                  -2-
Case 19-13448-VFP     Doc 1223    Filed 01/07/20 Entered 01/07/20 20:01:25    Desc Main
                                 Document     Page 3 of 3



 Dated: January 7, 2020                  Respectfully submitted,

                                         LOWENSTEIN SANDLER LLP
                                         /s/ Wojciech F. Jung
                                         Michael S. Etkin, Esq.
                                         Wojciech F. Jung, Esq.
                                         Michael Savetsky, Esq.
                                         One Lowenstein Drive
                                         Roseland, New Jersey 07068
                                         (973) 597-2500 (Telephone)
                                         (973) 597-2400 (Facsimile)
                                         metkin@lowenstein.com
                                         wjung@lowenstein.com
                                         msavetsky@lowenstein.com

                                         Counsel to the Liquidating Debtors




                                           -3-
